The finding of neglect against respondent was supported by a preponderance of the evidence, including testimony that he committed acts of domestic violence against the children’s mother in the children’s presence (see Family Ct Act § 1012 [f] [i] [B]). No expert or medical testimony is required to show that the violent acts exposed the children to an imminent risk of harm (Matter of Athena M., 253 AD2d 669 [1998]). There is no basis to disturb the court’s credibility determinations (see Matter of Everett C. v Oneida P., 61 AD3d 489 [2009]). Concur— Gonzalez, P.J., Tom, Andrias, Nardelli and Richter, JJ.